Exhibit 10.13


EQUITRANS, L.P.
TRANSPORTATION SERVICE AGREEMENT
APPLICABLE TO FIRM TRANSPORTATION
SERVICE UNDER RATE SCHEDULE FTS
Contract No. EQTR19837-1296
Dated January 8, 2016


This Agreement is entered into by and between Equitrans, L.P. (“Equitrans”) and
EQT Energy, LLC (“Customer”).


1.    Agreement (CHECK ONE)
_x__     This is a new Agreement.
___
This Agreement supersedes, terminates, and cancels Contract No. _____, dated
_____________. The superseded contract is no longer in effect.

2.    Service under this Agreement is provided pursuant to Subpart B or Subpart
G of Part 284, Title 18, of the Code of Federal Regulations. Service under this
Agreement is in all respects subject to and governed by the applicable Rate
Schedule and the General Terms and Conditions of the Equitrans FERC Gas Tariff
(“Tariff”) as they may be modified from time to time, and such are incorporated
by reference. In the event that language of this Agreement or any Exhibit
conflicts with Equitrans’ Tariff, the language of the Tariff will control.
3.    Equitrans shall have the unilateral right to file with the Commission or
other appropriate regulatory authority, in accordance with Section 4 of the
Natural Gas Act, changes in Equitrans’ Tariff, including both the level and
design of rates, charges, Retainage Factors and services, and the General Terms
and Conditions.
4.    Customer’s Maximum Daily Quantity (“MDQ”) of natural gas transported under
this Agreement shall be the MDQ stated in Exhibit A to this Agreement. If
service under this Agreement is associated with a firm storage agreement,
Customer’s Base MDQ and Winter MDQ are stated in Alternative Exhibit A.
5.    The effective date, term and associated notice and renewal provisions of
this Agreement are stated in Exhibit A to this Agreement.
6.
The Receipt and Delivery Points are stated in Exhibit A to this Agreement.

7.    Customer shall pay Equitrans the maximum applicable rate (including all
other applicable charges and Retainage Factors authorized pursuant to Rate
Schedule FTS and the Tariff) for services rendered under this Agreement, unless
Customer and Equitrans execute Optional Exhibit B (Discounted Rate Agreement) or
Optional Exhibit C (Negotiated Rate Agreement).






EQTR19837-1296
Page 1 of 13

--------------------------------------------------------------------------------





8.     Exhibits are incorporated by reference into this Agreement upon their
execution. Customer and Equitrans may amend any attached Exhibit by mutual
agreement, which amendments shall be reflected in a revised Exhibit, and shall
be incorporated by reference as part of this Agreement.
      
IN WITNESS WHEREOF, Customer and Equitrans have executed this Agreement by their
duly authorized officers, effective as of the date indicated above.
    



CUSTOMER: 

 
EQUITRANS, L.P.:
By /s/Paul Kress 1/8/16.
 
By /s/David Gray 1/8/16 .
(Date)
 
(Date)
Title VP                                                         .
 
Title SVP                                                         .



EQTR19837-1296
Page 2 of 13

--------------------------------------------------------------------------------







EXHIBIT A
to the
TRANSPORTATION SERVICE AGREEMENT
between EQUITRANS, L.P.
and
EQT ENERGY LLC,
pursuant to Rate Schedule FTS
Contract No. CW2250460-1296 Dated 01/08/2016


This Exhibit A is dated 12/20/2017.
Any previously executed Exhibit A under this Agreement is terminated and is no
longer in effect.







1.
Notices and Correspondence shall be sent to:

Equitrans, L.P.


EQT Plaza
625 Liberty Avenue Ste 1700
Pittsburgh, PA 15222-3111
Attn: Gas Transportation Dept.
Phone: (412) 395-3230
Facsimile: (412) 395-3347
E-mail Address: T&ENotify@eqt.com
    


EQT ENERGY LLC    


Address:
625 LIBERTY AVENUE SUITE 1700
PITTSBURGH, PA 15222-3111


Representative: Paul Kress
Phone: (412) 395-3232
Facsimile: (412) 395-2675
E-mail Address: pkress@eqt.com
DUNS: 03-585-8708
Federal Tax I.D. No.: 02-0750473
Other contact information if applicable:












--------------------------------------------------------------------------------





2.
Service Under this Agreement is provided on:

 
X
 
Mainline System (includes the Sunrise Transmission System and the Ohio
 
 
 
Valley Connector
 
 
 
 
 
 
Allegheny Valley Connector
 
 
 
 

3.
Maximum Daily Quantity (MDQ):

 
Base MDQ (Dth)
 
Winter MDQ (Dth)
 
Effective Date
 
650,000
 
650,000
 
12/20/2017
 
 
 
 
 
 

4.
Primary Receipt and Delivery Point(s)

Primary Receipt Point(s)**        Base            Winter            Effective
(Meter No. and/or Meter Name)    MDQ Allocation    MDQ Allocation    Date
24605 - Mobley            310,000 Dth        310,000 Dth        12/20/2017
510080 - Applegate            200,000 Dth        200,000 Dth        12/20/2017
TBD - East Side            100,000 Dth        100,000 Dth        12/20/2017
24490 - Pluto                 40,000 Dth         40,000 Dth        12/20/2017
** Receipt point MDQs do not include quantities required for retainage.
 
Primary Delivery Point(s)        Base            Winter            Effective
(Meter No. and/or Meter Name)    MDQ Allocation    MDQ Allocation    Date    


60062 - REX Clarington        500,000 Dth        500,000 Dth        12/20/2017
70007D - Rover Clarington        150,000 Dth        150,000
Dth        12/20/2017


5. Effective Date and Term: This Exhibit A is effective 12/20/2017 and continues
in full force and effect through 9/30/2036.* For agreements twelve (12) months
or longer, Customer and/or Equitrans may terminate the agreement at the end of
the primary term by providing at least six (6) months prior written notice of
such intent to terminate.


At the expiration of the primary term, this Exhibit A has the following renewal
term
(choose one):
__x__ no renewal term
____ through _______________*
____ for a period of _______________*
____ year to year* (subject to termination on ____months prior written notice)
____ month to month (subject to termination by either party upon ___ days
written notice prior to contract expiration)
____ other (described in section 6 below)


Contract #CW2250460CW2250560-1296
Page 2 of 3

--------------------------------------------------------------------------------





* In accordance with Section 6.28 of the General Terms and Conditions, a right
of first refusal may apply; any contractual right of first refusal will be set
forth in Section 6 of this Exhibit A.


6. Other Special Provisions:


Any capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Precedent Agreement dated July 23, 2014 between the
parties.


Customer shall have the right of first refusal with respect to the MDQ at the
expiration of the Primary Term, for a renewal term of no less than five years,
in accordance with Equitrans’ FERC Gas Tariff.


This Agreement incorporates the Credit Agreement dated July 23, 2014 entered
into by and between Equitrans and Customer and any amendments or restatements
thereto.


Should Equitrans elect in the future to expand the Ohio Valley Connector or a
lateral directly connected to the Ohio Valley Connector on a forward haul basis,
Customer shall have a right to participate in that project (“OVC Expansion
Project”). Equitrans shall notify Customer prior to holding an Open Season for
an OVC Expansion Project. Notwithstanding the foregoing, Customer’s right under
this section shall not apply to Equitrans’ separate project to modify, expand,
and extend certain of its transmission facilities in order to provide additional
firm transportation service from Clarington, Ohio to Lebanon, Ohio and such
other locations as Equitrans may determine, which is a separate project and not
an OVC Expansion Project, and for which an Open Season has already been held.
Equitrans and Customer agree that nothing in this section prohibits Customer
from requesting firm capacity on similar proposed projects.    




IN WITNESS WHEREOF, Customer and Equitrans have executed this Exhibit A by their
duly authorized officers, effective as of the date indicated above.


CUSTOMER: 

 
EQUITRANS, L.P.:
By /s/ Paul Kress 12/20/2017 .
 
By /s/ Andrew Murphy 12/20/2017 .
(Date)
 
(Date)
Title VP                                                         .
 
Title Vice President                                        .









Contract #CW2250460CW2250560-1296
Page 3 of 3

--------------------------------------------------------------------------------





OPTIONAL EXHIBIT C
to the
TRANSPORTATION SERVICE AGREEMENT
between EQUITRANS, L.P.
and
EQT ENERGY LLC,
pursuant to Rate Schedule FTS
Contract No. CW2250463-1296 Dated 01/08/2016

This Exhibit C is dated 12/20/2017.
Any previously executed Exhibit C under this Agreement is terminated and is no
longer in effect.


Negotiated Rate Agreement
1. In accordance with Section 6.30 of the General Terms and Conditions of
Equitrans’ Tariff, Equitrans and Customer agree that the following negotiated
rate provisions will apply under the Agreement:


Rates Effective from Mobley Receipt Point (Meter# 24505) to REX Clarington
Delivery Point (60062) or Rover Traveler Delivery Point (Meter# 70007D)


Monthly Reservation Rate    $7.6042 per MDQ
Commodity Rate        $0.00 per Dth
Authorized Overrun Rate    $0.25 per Dth


Rates Effective from Applegate Receipt Point (Meter# 5100080) to REX Clarington
Delivery Point (60062) or Rover Traveler Delivery Point (70007D)


Monthly Reservation Rate    $10.6458 per MDQ
Commodity Rate        $0.00 per Dth
Authorized Overrun Rate    $0.35 per Dth


Rates Effective from East Side Receipt Point (Meter# TBD) and Pluto Receipt
Point
(Meter# 24490) to REX Clarington Delivery Point (60062) or Rover Traveler
Delivery
Point (Meter# 70007D)


Monthly Reservation Rate    $13.6875 per MDQ
Commodity Rate        $0.00 per Dth
Authorized Overrun Rate    $0.45 per Dth








Contract # CW2250463-1296
Page 1 of 5

--------------------------------------------------------------------------------




Customer’s base negotiated rates, as set forth above, shall be adjusted for any
cost overruns as follows:
To the extent Actual Project Costs, as defined below, deviate (upwards or
downwards) from the Estimated Project Costs, as defined below, Customer’s base
negotiated rate shall be multiplied by the Capital Cost Adjustment Factor (“CCA
Factor”). The CCA Factor shall be equal to 1 +/- ((CCA/EPC) x 50%), provided
that the CCA Factor shall not exceed 1.15 upwards or downward.
Any such adjustment shall be effective as of the Effective Date, as defined
below, and shall be made as soon as practical, but no later than thirty (30)
days after the first anniversary of the Effective Date.
In addition, the base negotiated rate as calculated above will be subject to an
annual adjustment (upwards or downwards), to take effect on each anniversary of
the Effective Date, calculated as follows:
OMSGA x (1+D) = ARR, where
OMSGA = The current portion of the Monthly Reservation Rate that accounts for
O&M and SG&A
D = the percentage change in the Producer Price Index – Support activities for
Oil and Gas Operations (“PPI-Oil and Gas”), as published by the US Department of
Labor Bureau of Labor Statistics (“BLS”), from June 1 of the year that is two
(2) years immediately prior to the year for which the adjustment is to be
effective (the “Adjustment Year”) to June 1 of the year immediately preceding
the Adjustment Year, based upon the most recent publication of the PPI-Oil and
Gas prior to the end of the year immediately preceding the Adjustment Year for
each such date. Any such adjustment (upward or downward) shall be capped at two
percent (2%).
ARR = the updated OMSGA to be used in annual adjustments
“Actual Project Costs” shall be an amount in U.S. dollars equal to the sum of
all costs actually incurred to complete the Ohio Valley Connector project and to
achieve the Effective Date, including but not limited to (a) all costs and
expenses actually incurred for the engineering, design, permitting,
construction, pipeline and equipment procurement, installation and start-up of
the Ohio Valley Connector project facilities, (b) all costs and expenses
actually incurred for environmental, right-of-way, legal, and regulatory
activities, (c) all direct and allocated internal overhead and administrative
costs (subject to a cap equal to ten percent of estimated costs excluding an
allowance for funds used during construction (“AFUDC”)), and (d) AFUDC computed
in accordance with the regulations of the FERC.
“Capital Cost Adjustment” or “CCA” shall be an amount in U.S. dollars equal to
the difference (if any) between Actual Project Costs and the Estimated Project
Costs.
“Estimated Project Costs” or “EPC” shall mean all costs and expenses that are
projected to be incurred by Equitrans to complete the Ohio Valley Connector
project and to achieve the Effective Date, including but not limited to (a) all
costs and expenses projected to be incurred for the engineering, design,
permitting, construction, pipeline and equipment procurement, installation and
start-up of the Ohio Valley Connector project facilities, (b) all costs and
expenses projected to be incurred for environmental, right-of-way, legal, and
regulatory activities, (c) all direct and allocated internal overhead and
administrative costs (subject to a cap equal to ten percent of


Contract # CW2250463-1296
Page 2 of 5

--------------------------------------------------------------------------------




estimated costs excluding AFUDC, and (d) AFUDC computed in accordance with the
regulations of the FERC. For purposes of determining the adjustment to
Customer’s base negotiated rate pursuant to this Exhibit C, Equitrans and
Customer agree that the Estimated Project Costs shall be equal to three hundred
and thirty-three million dollars ($333,000,000).
In addition to the fixed Monthly Reservation Rate, Shipper shall pay for all
Ohio Valley Connector project service: (1) actual fuel and lost and
unaccounted-for gas to recover fuel usage, lost and unaccounted for gas on
Equitrans’ Mainline, Sunrise Transmission, and Ohio Valley Connector Systems
(“Retainage Rate”), and (2) the applicable FERC ACA surcharge.
Equitrans will retain 1.26% of Customer’s nominated receipts volumes to recover
fuel, lost and unaccounted for gas (“Estimated Retainage Rate”).
Within 60 days after the end of each calendar quarter, Equitrans will calculate
for each month of the quarter actual fuel and lost and unaccounted for gas rate
for each of Equitrans’ Mainline, Sunrise Transmission, and Ohio Valley Connector
Systems (“Actual Fuel and LUF Rate”) by taking the difference between monthly
actual measured dekatherms received and monthly actual measured dekatherms
delivered (excluding gas used for company use and compressor fuel) and dividing
the difference by monthly actual measured dekatherms received. The Estimated
Retainage Rate less Actual Fuel and LUF Rate will be multiplied by Customer’s
monthly nominated volumes during the preceding calendar quarter to determine the
monthly volumes owed to either Equitrans or Customer (“True-up Volumes”). If the
True-up Volumes are negative, gas is due to Equitrans and if the True-up Volumes
are positive, gas is due to Customer.
Customer and Equitrans agree that payback of the True-up Volumes will take place
over the 60 day period following notice by Equitrans to Customer of the True-up
Volumes as calculated by the above methodology.
Equitrans and Customer agree that the Estimated Retainage Rate can be adjusted
60 days after the end of the calendar year to reflect actual fuel lost and
unaccounted for gas for the most recent annual period.
The Retainage Rate will be considered a negotiated Rate, subject to FERC’s
negotiated rate policies, and will only apply to nominations on Equitrans’
System not involving storage injections and withdrawals or on-system
non-interstate pipeline delivery points (each, a “City-Gate Point”). Any storage
injection and withdrawal or City-Gate Point nominations will be subject to the
posted Tariff Retainage Factors and other applicable surcharges (such as the
Pipeline Safety Cost rate). In addition, Customer shall not be entitled to
reservation charge credits in the event of a service outage affecting the
transportation service to be provided under this Agreement.
Customer shall have most favored nation status with respect to this Agreement.
If at any time during the first five years following the Effective Date
Equitrans is or become party to any discounted or negotiated rate precedent
agreement or service agreement with any third party for firm transportation
service with respect to the Ohio Valley Connector from the Receipt Point of
Mobley to the Delivery Point of either REX Clarington or Rover Traveler for an
MDQ that is less than or equal to Customer’s MDQ under this Agreement for
service from the receipt point of Mobley to the Delivery Point of either REX
Clarington or Rover Traveler, and pursuant to such third party precedent
agreement for service between the specified points (or service agreement)
Equitrans is obligated to provide such third party firm service at rates that
are lower than the


Contract # CW2250463-1296
Page 3 of 5

--------------------------------------------------------------------------------




rates for firm service under this Agreement for service from such Receipt Point
to such Delivery Point, then within five (5) business days of executing such
third party discounted or negotiated rate precedent agreement or service
agreement, Equitrans will notify Customer of such lower rate (such notice, an
“MFN Notice”.) Within thirty (30) business days of receipt of an MFN Notice from
Equitrans, Customer shall notify Equitrans whether Customer wishes to amend this
Agreement to provide for such lower rate for firm transportation service
hereunder, only with respect to service between the Receipt Point of Mobley to
the Delivery Point of either REX Clarington or Rover Traveler.
Customer shall have the right to terminate this Agreement (such right to be
exercised, if ever, no later than fifteen (15) days following Equitrans’ receipt
of a final, non-appealable order issuing a FERC certificate for the Project) if
the applicable final, non-appealable FERC certificate issued to Equitrans for
the Project is issued with conditions or terms that are inconsistent with the
terms of this Agreement with respect to the rate to be paid by Customer or the
term of this Agreement and not in form and substance substantially as requested,
such that the terms or conditions therein will have a material adverse effect on
Customer in Customer’s reasonable judgement.


Except as expressly stated herein, Equitrans’ applicable maximum rates and
charges set forth in the Statement of Rates of its Tariff continue to apply.


2. Customer acknowledges that it is electing Negotiated Rates as an alternative
to the rates and charges set forth in the Statement of Rates of Equitrans’
Tariff applicable to Rate Schedule FTS, as revised from time to time.


3. This Exhibit C is effective 12/20/2017 and continues in effect through
9/30/2036.


4. In the event any provision of this Exhibit C is held to be invalid, illegal
or unenforceable by any court, regulatory agency, or tribunal of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions, terms or conditions shall not in any way be affected or impaired
thereby, and the term, condition, or provision which is held illegal or invalid
shall be deemed modified to conform to such rule of law, but only for the period
of time such order, rule, regulation, or law is in effect.








Contract # CW2250463-1296
Page 4 of 5

--------------------------------------------------------------------------------





5. Other Special Provisions:

None.



IN WITNESS WHEREOF, Customer and Equitrans have executed this Exhibit C by their
duly authorized officers, effective as of the date indicated above.


CUSTOMER: 

 
EQUITRANS, L.P.:
By /s/ Paul Kress 12/20/2017 .
 
By /s/ Andrew Murphy 12/20/2017 .
(Date)
 
(Date)
Title VP                                                         .
 
Title Vice President                                        .











Contract #CW2250463-1296[[ContractNumber]]


Page 5 of 5